EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Pate on 04/28/2021.
The application has been amended as follows: 

In the Specification: 
In ¶ [0041], line 5, reference number “254H” has been removed and reference number --- 254I --- has been inserted.

In ¶ [0045], line 9, the phrase “a shoulder height adjustment mechanism” has been removed and the phrase --- a hinge plate mechanism --- has been inserted. 

In ¶ [0047], line 2, reference number “434B” has been removed and reference number --- 434D --- has been inserted. 
In ¶ [0047], line 4, reference number “460D” has been removed and reference number --- 450D --- has been inserted. 


In ¶ [0048], line 3, the phrase “to a hinge” has been removed and the phrase --- to the hinge --- has been inserted. 

In the Claims:
Please replace the claims with the followings.

1. (Currently Amended) An interactive exercise system comprising: 
a mechanical support system; 
a display module held by the mechanical support system and having a front side and a back side;
a mirror element attached to the display module and configured to at least partially cover the display module;
at least one movable arm;
at least one force-controlled component engageable by a user, via the at least one movable arm, and connected to the mechanical support system; and
a multi-axis hinge assembly coupling the at least one movable arm to the mechanical support system and enabling lateral and vertical pivoting of the at least one movable arm; 
wherein the multi-axis hinge assembly enables pivoting of the at least one movable arm bothin (a) an operable position such that the at least one movable arm protrudes forwardly from the front side of the display module and (b) a stowed position of the display module, behind the mirror element and does not protrude from a perimeter of the back side of the display module.

2. (Original) The interactive exercise system of claim 1, wherein the display module provides video.  
3. (Original) The interactive exercise system of claim 1, further comprising a three-dimensional camera system directed to monitor user position.
4. (Original) The interactive exercise system of claim 1, wherein the display module provides interactive graphics based at least in part on data provided through a three-dimensional camera.  
5. (Currently Amended) The interactive exercise system of claim 1, wherein force applied to the user through the force-controlled component is based at least in part on user input.  
6. (Currently Amended) The interactive exercise system of claim 1, wherein force applied to the user through the force-controlled component is based at least in part on detected user force input.  
7. (Currently Amended) The interactive exercise system of claim 1, wherein force applied to the user through the force-controlled component is based at least in part on real time analysis of at least one of user position, user applied force, and user biometric signals.  
8. (Currently Amended) The interactive exercise system of claim 1, further comprising a biometric signal analysis module able to detect at least one of heart rate 
9. (Currently Amended) The interactive exercise system of claim 1, wherein the interactive exercise systemallows selection of specific exercises from an exercise catalog module.
10. (Currently Amended) The interactive exercise system of claim 1, wherein the interactive exercise system stores exercise history in a personal exercise history module, the exercise history including at least one of three-dimensional user pose, video of user, and skeletal or joint extraction data.  
11. (Original) The interactive exercise system of claim 1, further comprising an audio module to allow at least one of user voice control, receipt of audio instructions by a user, and music.

Claims 12-15 and 17-18 have been canceled.

19. (Currently Amended) The interactive exercise system of claim 1, wherein the force-controlled component comprises: 
a reel mounted to the mechanical support system
a motor coupled to the reel; 
a pulley assembly
a graspable handle; and 


20. (Currently Amended) An interactive exercise system comprising: 
a mechanical support system; 
a display module held by the mechanical support system; 
a mirror element attached to at least partially cover the display module; 
at least one movable arm; 
at least one force-controlled component engageable by a user, via the at least one movable arm, and connected to the mechanical support system; and
a multi-axis hinge assembly coupling the at least one movable arm to the mechanical support system and enabling lateral and vertical pivoting of the at least one movable arm, the multi-axis hinge assembly comprising: 
a rotational arm mechanism coupled to the at least one movable arm; and
Attorney Docket No. INTS-00102a hinge plate mechanism, the rotational arm mechanism being slidably connected to the hinge plate mechanism.


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Fig. 4C, reference number “404C” at the top, is changed to “408C”, and the reference number “404C” in the middle, is removed. Such changes are to overcome drawing objection in which same reference numbers are used for different parts.  


Note to Applicant:
The limitation of “at least one force-controlled component” engageable by a user, has been considered under the Broadest Reasonable Interpretation (BRI), to include a user interface connected to a source of force.  
The structure corresponding to “a biometric signal analysis module” able to detect at least one of heart rate and breath rate (claim 8), has been considered to be a camera, as recited in ¶ [0033] of the specification and according to applicant’s statement on page 1 of the “Remarks” filed on 02/05/2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-11 and 19-20, the prior art of record fails to disclose, teach or render obvious an interactive exercise system with all the structural components and functional limitations comprising: a mechanical support, a display module held by the mechanical support and having a front side and a back side, a mirror element attached to the display module and configured to at least partially cover the display module, at least one movable arm, at least one force-controlled component engageable by a user via the at least one movable arm, and connected to the mechanical support and a multi-axis hinge assembly coupling the at least one movable arm to the mechanical support and enabling lateral and vertical pivoting of the movable . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403.  The examiner can normally be reached on Mon - Fri 9:00 am - 3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/           Examiner, Art Unit 3784                                                                                                                                                                                             

/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784